DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/26/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1-13, the claims contain phrases such as “Iwicklung”, “Iabschalt”, “Igrenz” which are clearly not translated from German and thus are indefinite as they are not in English.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, and 4-6 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Bose et al. (US 5,811,957).

Regarding claim 1,
Bose discloses (fig. 1):
A temperature monitoring device (Fig. 1, all elements) for protecting the winding of an electronically commutated electric motor from being heated over a specified limit temperature TG regardless of the rotational speed (limits current based on resistance and temperature, Fig. 9, 365, Col. 12:8-51), comprising a phase current detection device (Fig. 1, 16, 17) for detecting the phase current 

Regarding claim 2,
Bose discloses (fig. 1):
wherein an electronics (Fig. 1, 20) is provided in order to obtain by means of Clark-Park transformation from the winding current detected (ia, ib) with the winding current detection device (16, 17) the d-winding current component (ids) and the q-winding current component (iqs) in the pointer model (vectors, Col. 1:35-48) and moreover the d-winding current component (ids) and the q-winding current component (iqs) are factored into the algorithm for ascertaining the maximum permissible phase current lAbschalt (ISmax, Col. 12:15-32).
Regarding claim 4,
Bose discloses (fig. 1):
wherein a device (Fig. 1, 18) is provided for detecting the ambient temperature Tu (Ts, Col. 3:6-12).

Regarding claim 5,

wherein at least one readable storage device (Fig. 1, 24) for the providing of target value data is connected to the detection and computing device (22, 24, 26, 28) for the ascertaining of the maximum permissible phase current lAbschalt (IQSlimit), wherein at least the maximum permissible ambient temperature Tz (Ts), the maximum permissible excess temperature of the motor Tmax and the maximum permissible winding current IGrenz (Ismax) are provided as the target value data (Col. 12:5-32).

Regarding claim 6,
Bose discloses (fig. 1):
wherein the target value data can be entered into the storage device via a data entry device (Fig. 1, 24, contains I/O port, Col. 6:56-63).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 11-12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bose et al. (US 5,811,957) in view of Official notice.

Regarding claim 3,
Bose discloses:


Regarding claim 3, although Bose dose not explicitly disclose that Iwicklung = sqrt(ID^2 + Iq^2) It would have been obvious over official notice as it is well known in the art that to add up 2 vectors, one must take the square root of the vectors squared added to each other as shown in the flux equation from Bose, Col. 8:20-56, as such it would have been obvious to one of ordinary skill in the art to take the d an q axis current values and add the vectors to represent one current value as taught by Official Notice.

Regarding claim 11,
Bose discloses (Fig. 1):
wherein a device (Fig. 1, 18) is provided for detecting the ambient temperature Tu (Ts, Col. 3:6-12).

Regarding claim 12,
Bose discloses (Fig. 1):
wherein at least one readable storage device (Fig. 1, 24) for the providing of target value data is connected to the detection and computing device (22, 24, 26, 28) for the ascertaining of the maximum permissible phase current lAbschalt (IQSlimit), wherein at least the maximum permissible ambient temperature Tz (Ts), the maximum permissible excess temperature of the motor Tmax and the maximum permissible winding current IGrenz (Ismax) are provided as the target value data (Col. 12:5-32).

Allowable Subject Matter
Claims 7-10, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Simili et al. (US 9,774,287) stator current flux weakening controller







Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.L./Examiner, Art Unit 2846                                                                                                                                                                                                        
/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846